ON MOTION FOR REHEARING.
Respondent has filed motion for rehearing herein, wherein he contends that the abstract of record in this case does not contain the certificate of the clerk of the Circuit Court of Jackson County of the filing therein of the transcript of the justice of the peace court.
We call attention to the fact that on this appeal, the appellant challenged the jurisdiction of the circuit court to render the judgment from which the appeal was taken.
In answer to respondent's contention, we need only observe that the transcript by which this appeal was lodged in this court, filed herein on August 20, 1938, is certified to by the clerk of the Circuit Court of Jackson County, Missouri, on August 11, 1938, under his seal of office. Said transcript contains a transcript of the record and proceedings of the justice court in which this proceeding originated, *Page 1257 
said justice of the peace transcript bearing the certificate of Louis J. Mazuch, Justice of the Peace, certifying that same is a full, true and complete transcript of the proceedings had before him in said cause, "and that such transcript is accompanied by all the processes and other original papers filed in said case." The certificate of the clerk of the Circuit Court of Jackson County recites the filing in said Circuit Court of Jackson County, Missouri, of said justice of the peace transcript of records and proceedings therein on November 22, 1937.
An appellate court, in determining a question of jurisdiction of a court to render a judgment, is not limited to the contents of the printed abstract of the record, but may, and where necessary does, examine the transcript filed in this court upon the certificate of the clerk of the circuit court from which the appeal is taken. State ex rel. Caruthers v. Drainage District,271 Mo. 429; Cross v. Rubey, 206 S.W. 413. All of the records, payers and facts necessary for a determination of the issues passed upon in our opinion in this case were properly before this court.
Motion for rehearing is, therefore, overruled. All concur.
 *Page 1